The following order has been entered on the motion filed on the 23rd of April 2018 by Plaintiff for Leave to File Amended Notice of Appeal:
"Motion Dismissed as moot by order of the Court in conference, this the 20th of September 2018."
Upon consideration of the petition filed by Plaintiff on the 21st of May 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Business Court, the following order was entered and is hereby certified to the North Carolina Business Court:
"Allowed by order of the Court in conference, this the 20th of September 2018."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).